Citation Nr: 0831829	
Decision Date: 09/17/08    Archive Date: 09/30/08

DOCKET NO.  07-20 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1958 to May 1961 
and from October 1961 to August 1962.  The veteran also has 
unverified Reserve service with the United States Army 
Reserves (USAR) from August 1978 to March 1983.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2007 rating decision of the Waco, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO), which denied entitlement to service connection for 
bilateral hearing loss and tinnitus.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The competent medical evidence does not establish that 
the veteran has bilateral hearing loss as recognized by VA.  

3.  Competent evidence of a nexus between the post service 
diagnosis of tinnitus and service is not of record.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in service nor 
may sensorineural hearing loss be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 
5103, 5103A, 5107 (West 2002 & West Supp. 2008); 38 C.F.R. §§ 
3.159, 3.303, 3.307, 3.309, 3.385 (2007).  

2.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & West 
Supp. 2008); 38 C.F.R. §§ 3.159, 3.303 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Decision  

The veteran asserts that his bilateral hearing loss and 
tinnitus is attributable to his military service.  In a March 
2007 personal statement, the veteran explained that during 
service, he worked as a maintenance aircraft supervisor and 
mechanic, which exposed him to acoustic trauma.  He stated 
that he was never provided hearing protection while on active 
or reserve duty, and contends that service connection is 
warranted for his bilateral hearing loss and tinnitus.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131 (West 2002).  Service connection 
for sensorineural hearing loss (an organic disease of the 
nervous system) may be granted if manifest to a compensable 
degree within one year of separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  
If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2007).  However, continuity of symptoms is required where a 
condition in service is noted but is not, in fact, chronic or 
where a diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. § 3.303(b) (2007).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2007).  

Entitlement to service connection for impaired hearing is 
subject to the requirements of 38 C.F.R. § 3.385, which 
provide:  

For the purpose of applying the laws administered 
by VA, impaired hearing will be considered to be a 
disability when the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, 4000 Hertz 
is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 
percent.

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

A.  Bilateral Hearing Loss 

Based upon the evidence of record, the Board finds that the 
preponderance of the evidence is against the grant of service 
connection for bilateral hearing loss.  Notwithstanding the 
veteran's assertions of hearing difficulty, there is no 
competent evidence that establishes that he has, or ever has 
had, hearing loss recognized as a disability for VA 
compensation purposes.  

In this regard the Board notes that upon separation from his 
first period of service, clinical evaluation of the ears in 
March 1961 was normal.  On physical examination of the 
veteran during the March 1961 separation examination, noted 
puretone thresholds in decibels, were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
0(15)
0(10)
-5(5)
n/a
5(10)
LEFT
-5(10)
0(10)
-5(5)
n/a
0(5)

It is assumed that service department audiometric tests prior 
to October 31, 1967, were in "ASA" units.  The figures in 
parentheses represent conversion to the modern "ISO" units.  
The Board notes that readings were not taken or recorded at 
3000 Hertz.  Otherwise, the hearing results are indicative of 
normal hearing, and the veteran denied having or had ear, 
nose, or throat trouble, as noted on his March 1961 report of 
medical history.  

Upon discharge from his second period of service, clinical 
evaluation of the ears in June 1962 was normal.  Audiometric 
testing performed at separation, noted the following puretone 
thresholds, in decibels:  




HERTZ



500
1000
2000
3000
4000
RIGHT
10(25)
15(25)
10(20)
n/a
15(20)
LEFT
15(30)
10(20)
10(20)
n/a
15(20)

Once again, the figures in parentheses represent conversion 
to the modern "ISO" units, and hearing levels were not 
taken or recorded at 3000 Hertz.  Nonetheless, audiological 
testing showed normal hearing.  The veteran denied having or 
had ear, nose, or throat trouble on his June 1962 report of 
medical history.  

Finally, upon enlistment into the USAR in August 1998, 
clinical evaluation of the ears was normal.  Audiological 
testing during the enlistment examination revealed the 
following puretone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
15
5
10
LEFT
5
5
5
15
10

The Board notes that testing results reflected normal hearing 
upon entry in the USAR.  

Post service treatment records also reflect normal hearing in 
both ears.  Specifically, in December 2006, the veteran 
underwent a VA audiological evaluation.  On physical 
examination of the veteran, noted puretone thresholds, in 
decibels, were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
20
15
20
LEFT
15
15
15
25
15

Average puretone thresholds were 20 decibels in the right ear 
and 17.5 decibels in the left ear.  Speech recognition scores 
were 100 percent in both ears.  The audiologist diagnosed the 
veteran with clinically normal hearing in both ears and 
opined that because his hearing sensitivity is normal, there 
is no hearing loss caused by military noise exposure.  

While the veteran is competent to report he endured noise 
exposure during service, and currently has hearing loss, the 
Board assigns more probative weight to the audiometric test 
results of record, which do not meet the criteria for a 
hearing loss disability under 38 C.F.R. § 3.385.  There is no 
competent evidence to show that the veteran has a current 
hearing loss disorder by VA standards.  Id.  

Thus, the veteran has not brought forth competent evidence 
from a medical professional of a "disability" and service 
connection cannot be granted.  See Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992) (Court stated "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability," and held "[i]n the absence of proof of a 
present disability[,] there can be no valid claim"); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

The Board notes that an October 2006 private medical report 
contains a diagnosis of sloping to mild high frequency 
sensorineural hearing loss bilaterally.  Although the Board 
acknowledges the diagnosis, there is nothing within the 
record that shows impairment of hearing for VA purposes under 
38 C.F.R. § 3.85.  In addition to the diagnosis, the private 
medical report also reflects audiometric testing; however, it 
has not been accorded probative value because the actual 
puretone thresholds were not written out and there is no 
indication that the audiological evaluation was conducted in 
accordance with the Maryland CNC Test, which is a requirement 
for hearing testing for VA purposes. 38 C.F.R. § 4.85(a).  As 
such, the Board finds that service connection for bilateral 
hearing loss is not warranted.  

While the veteran may sincerely believe that his bilateral 
hearing loss is related to noise exposure in service, he is 
not competent to offer an opinion on medical matters, such as 
the etiology of his hearing loss disability.  Beausoleil v. 
Brown, 8 Vet. App. 459, 464 (1996); see Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

Additionally, as the veteran's bilateral hearing loss was not 
manifested to a compensable degree within one year of 
separation from service, there is no presumptive basis for an 
award of service connection.

Accordingly for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for bilateral hearing loss disability, 
and there is no doubt to be resolved.  See Gilbert v. 
Derwinski, 1 Vet. App. at 55.

B.  Tinnitus

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of service connection for tinnitus.  The veteran's 
service treatment records are silent for such complaints of 
ringing in the ears and as previously reported, clinical 
evaluation of the ears upon separation in March 1961 and June 
1962 and upon enlistment into the USAR in August 1978 was 
noted as normal.  However, post service treatment records 
contain complaints, findings, or treatment for ringing in the 
ears.  According to the evidence of record, the first time 
tinnitus is noted is in a September 2006 private medical 
record, which is many years following the veteran's discharge 
from service.  The veteran has contended, in essence, that he 
has tinnitus which has existed since his military service.  
The Board is of course, aware of the provisions of 38 C.F.R. 
§ 3.303(b), relating to chronicity and continuity of 
symptomatology.  However, there is no objective medical 
evidence of record of hearing problems during service or 
immediately thereafter.  See Voerth v. West, 13 Vet. App. 
117, 120-21 (1999) (there must be medical evidence on file 
demonstrating a relationship between the veteran's current 
disability and the claimed continuous symptomatology, unless 
such a relationship is one as to which a lay person's 
observations is competent).  Such evidence is lacking in this 
case, and continuity of symptomatology after service is 
therefore not demonstrated.  

The Board notes that in support of his claim, the veteran 
submitted a private medical statement that discusses the 
veteran's tinnitus and its relationship to service.  In the 
September 2006 private medical report, the physician 
diagnosed the veteran with tinnitus and opined that the 
veteran's "[t]innitus [is] likely secondary to hearing loss 
from noise exposure around military aircraft."  

In this case, the September 2006 private medical statement is 
not persuasive.  The September 2006 private medical opinion 
stated that the veteran's tinnitus was due to his inservice 
noise exposure.  There is, however, no indication that the 
physician based his opinion on anything other than a 
subjective history provided by the veteran.  The Board may 
disregard medical opinions based only on subjective history 
if the conclusions reached in such opinions are unfounded by 
the evidence of record.  See Boogs v. West 11, Vet. App. 334 
(1998).  Medical history provided by a veteran and recorded 
by an examiner without additional enhancement or analysis is 
not competent medical evidence.  LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995).  The Board is cognizant of recent 
decisions of the Court in this area, such as Kowalski v. 
Nicholson, 19 Vet. App. 171 (2005); wherein the Court held 
that VA cannot reject a medical opinion simply because it is 
based on a history supplied by the veteran and that the 
critical question is whether that history was accurate.  See 
also, e. g., Coburn v. Nicholson, 19 Vet. App. 427, 432 
(2006) (reliance on a veteran's statement renders a medical 
report incredible only if the Board rejects the statements of 
the veteran).

The September 2006 opinion however does not state whether the 
veteran's service treatment records were reviewed by the 
physician, and the opinion does not provide any rationale as 
to the long evidentiary gap between the veteran's periods of 
service and the initial findings of tinnitus in 2006, nor 
does it consider the absence of complaints of ringing in the 
ears during his military service.  The lack of any objective 
evidence of continuing complaints, symptoms, or findings for 
many years between the periods of active duty and the first 
complaints or symptoms of tinnitus is itself evidence which 
tends to show that the veteran's tinnitus did not have its 
onset in service or was causally related to service.  
Further, the lack of such evidence casts doubt upon the 
credibility of the history provided.  Under these 
circumstances, the September 2006 private medical opinion 
carries little, if any, probative weight.  See Swann v. 
Brown, 5 Vet. App. 229, 233 (1993) (medical opinion premised 
on unsubstantiated account is of no probative value and does 
not serve to verify the occurrences described); Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993) (Board is not bound to 
accept doctor's opinion based exclusively on claimant's 
recitations).  Thus, there is no competence evidence of 
record suggesting a relationship between the veteran's 
tinnitus and his military service.  

Additionally, In December 2006, the veteran was afforded a VA 
examination for his tinnitus.  The veteran reported constant 
tinnitus in both ears that began "many years ago."  The 
examiner diagnosed the veteran with bilateral tinnitus, and 
upon a review of the claims file determined that the etiology 
of the veteran's current tinnitus could not be determined 
without resorting to speculation because there was no mention 
of tinnitus found in the veteran's service treatment records.  
The Court has held on numerous occasions that speculation is 
not legally sufficient to establish service connection.  See 
Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  An award of service 
connection must be based on reliable competent medical 
evidence and conjectural or speculative opinions as to some 
remote possibility of such relationship are insufficient.  
See 38 C.F.R. § 3.102 (2007); see also Morris v. West, 13 
Vet. App. 94, 97 (1999) (diagnosis that appellant was 
"possibly" suffering from schizophrenia deemed 
speculative); Bloom v. West, 12 Vet. App. 185, 186-87 (1999) 
(treating physician's opinion that veteran's time as a 
prisoner of war "could" have precipitated the initial 
development of his lung condition found too speculative to be 
sufficient medical nexus evidence); Davis v. West, 13 Vet. 
App. 178, 185 (1999) (any medical nexus between in-service 
radiation exposure and fatal lung cancer years later was 
speculative at best, even where one physician opined that it 
was probable that lung cancer was related to service 
radiation exposure); see also Obert v. Brown, 5 Vet. App. 30, 
33 (1993) (physician's statement that the veteran may have 
been having some symptoms of multiple sclerosis for many 
years prior to the date of diagnosis deemed speculative); 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical 
evidence which merely indicates that the alleged disorder 
"may or may not" exist or "may or may not" be related, is 
too speculative to establish the presence of the claimed 
disorder or any such relationship).  Thus, the Board finds 
that the VA examiner's December 2006 medical opinion does not 
support the veteran's claim.  

The Board finds that there is no supportive medical opinion 
of record.  Further, although the veteran is competent to 
state that he gradually noticed ringing in the ears, he is 
not competent to attribute the current diagnosis of tinnitus 
to his service, as that would require a medical opinion.  
Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996); see 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Accordingly for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
of service connection for tinnitus, and there is no doubt to 
be resolved.  See Gilbert, 1 Vet. App. at 55.

II.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  

The Board finds that the VCAA notice requirements have been 
satisfied by the November 2006 letter sent to the veteran.  
The letter informed the veteran that in order to substantiate 
a claim for service connection, the evidence needed to show 
he had a current disability, a disease or injury in service, 
and evidence of a nexus between the post service disability 
and the disease or injury in service, which is usually shown 
by medical records or medical opinions.

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  Finally, the letter stated that he would need to 
give VA enough information about the records so that they 
could be obtained them for him.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim. Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date of the 
award of benefits will be assigned if service connection was 
awarded.  In the present appeal, an August 2007 letter to the 
veteran included the type of evidence necessary to establish 
a disability rating and effective date for the disabilities 
on appeal.  Although this notice was not issued before the 
rating decision on appeal, the veteran has not been 
prejudiced, as the veteran's pending claims are denied.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA obtained the veteran's service 
treatment records, VA outpatient treatment records, and 
private treatment records.  The veteran was also afforded a 
VA examination in connection with his claims of service 
connection for bilateral hearing loss and tinnitus.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims.  Therefore, no further assistance to the veteran with 
the development of evidence is required, nor is there notice 
delay or deficiency resulting in any prejudice to the 
veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.  

Entitlement to service connection for tinnitus is denied.  



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


